Order of the Court: The motion by the Administrator of the Attorney Registration and Disciplinary Commission to approve and confirm the report and recommendation of the Hearing Board is denied. Respondent Lawrence Edward Goosby . is suspended from the practice of law for four (4) months and until he pays his 1997 registration fee and any penalties for that year. Respondent Lawrence Edward Goosby shall reimburse the Disciplinary Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension.